 Case 4:20-cv-00817-SDJ Document 50 Filed 12/08/20 Page 1 of 1 PageID #: 516




                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TEXAS
                           SHERMAN DIVISION

WALMART INC.                             §
                                         §
v.                                       §   CIVIL NO. 4:20-CV-817-SDJ
                                         §
U.S. DRUG ENFORCEMENT                    §
ADMINISTRATION, ET AL.                   §

                                     ORDER

      Before the Court is the Unopposed Motion by the Association of American
      .
Physicians & Surgeons to File Brief as Amicus Curiae in Support of Plaintiff and Its

Motion for Partial Summary Judgment. (Dkt. #47). Having considered the unopposed

motion and the relevant law, the Court finds that good cause exists to GRANT the

requested relief.

      It is therefore ORDERED that the Brief of Amicus Curiae Association of

American Physicians & Surgeons in Support of Plaintiff and in Support of Its Motion

for Partial Summary Judgment, (Dkt. #48), is deemed properly filed.

          So ORDERED and SIGNED this 8th day of December, 2020.




                                                   ____________________________________
                                                   SEAN D. JORDAN
                                                   UNITED STATES DISTRICT JUDGE
